DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-25 are allowed.

				Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Based upon the 2019, 35 USC 101 guidance, effective January 7, 2019:
Under Step 2A prong 2, the claims recite additional elements that integrate the exception into a practical application of that exception. The present claims integrate the judicial exception into a practical application of technology and an improvement in multiple technical fields. 
The claimed invention recites the limitations of, “An apparatus for providing value added content in a hierarchical layered network, comprising: a first node having a processor communicatively coupled to a storage device including instructions that when executed by the processor, cause the processor to: receive content from a second node in a transaction via the network, wherein the first node and second node are to generate a set of rules and criteria associated with the transaction, and wherein the set of rules and criteria are registered with a third node on the network, and stored in a plurality of distributed public ledgers; generate a future value estimate as a function of the received content and a curry function accessible to the first node; provide access to the future value estimate to at least one additional node on the network; apply the curry function to the received content to generate value added content, wherein the value added content is an item of electronic data that modifies the received content based on the set of rules 
These are meaningful limitations that are more than mere instructions to apply the abstract idea using a computer and are indicative of a practical application in that it is not routine or conventional to provide value-added-content in a hierarchical network comprising multiple nodes generating a set of rules and criteria associated with a transaction which are registered with a third node on a network and stored in a plurality of distributed public ledgers, provide the value added content to at least one of a compute node operating at a higher layer of the network for use as input to a second curry function, or to a consumer compute node at a final layer of the network, and wherein the value added content is an item of electronic data that modifies the received content based on a set of rules and criteria associated with the transaction. Further, as an ordered combination, the claims are not well-understood, routine or conventional.
For these reasons, claims 1-25 have been deemed to be patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ELDA G MILEF/Primary Examiner, Art Unit 3694